Citation Nr: 0418652	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  94-05 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for left 
knee post-operative partial meniscectomy with post traumatic 
arthritis.  

2.  Entitlement to a rating in excess of 30 percent for 
headaches.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel




REMAND

The veteran had active military service from December 1979 to 
June 1989.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1993 RO rating decision, and was 
previously remanded by the Board in November 1998.

In August 1995, the veteran testified at the RO before a 
member of the Board who is no longer employed by VA.  
Therefore, the veteran is entitled to have a hearing before 
another Board member (also known as a Veterans Law Judge).  
It does not appear that he has been informed of this right.  
Nevertheless, in a May 2004 letter the veteran indicated that 
he wanted to "schedule an appointment for the hearing 
board."  This is understood as a request for another hearing 
before a Veterans Law Judge at the RO.  This should be 
scheduled.  It is possible that he may actually prefer a 
videoconference hearing held at the RO, but this should be 
clarified on remand.  

Accordingly, the Board REMANDS this case for the following:  

1.  Contact the veteran and clarify 
whether he wants a videoconference or 
Travel Board hearing at the RO. 

2.  Schedule the type of hearing he 
requests.

The Board is REMANDING this appeal to the RO via the Appeals 
Management Center, in Washington, DC.  VA will notify the 
veteran if further action is required on his part.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); see also M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



	                        
____________________________________________
	MICHAEL E. KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals

This remand is in the nature of a preliminary order and does 
not constitute a Board decision on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  Only a decision of the Board 
is appealable to the CAVC.  38 U.S.C.A. § 7252 (West 2002).  


